Citation Nr: 1618210	
Decision Date: 05/06/16    Archive Date: 05/13/16

DOCKET NO.  09-15 513A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to an initial rating in excess of 20 percent prior to March 28, 2012 for degenerative disc disease with spinal stenosis, status post diskectomy surgery.

2. Entitlement to a rating in excess of 40 percent from March 28, 2012 for degenerative disc disease with spinal stenosis, status post diskectomy surgery.

3. Entitlement to an initial rating in excess of 10 percent prior to July 13, 2015 for radiculopathy of the left lower extremity.

4. Entitlement to a rating in excess of 40 percent from July 13, 2015 for radiculopathy of the left lower extremity.

5. Entitlement to a separate compensable rating for erectile dysfunction as secondary to degenerative disc disease with spinal stenosis, status post diskectomy surgery.

6. Entitlement to a total disability rating based on individual unemployability (TDIU) prior to July 13, 2015.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel


INTRODUCTION

The Veteran served on active duty from February 1965 to November 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California that granted service connection for a low back disability with an initial 20 percent rating, effective December 14, 1999, a 100 percent rating from October 22, 2002 to November 30, 2002, and a 20 percent evaluation from December 1, 2002.  The RO also granted service connection for radiculopathy of the left lower extremity and assigned a 10 percent evaluation.  The Veteran appealed.

In July 2015, the RO granted a 40 percent rating for the low back disability, renamed as degenerative disc disease, spinal stenosis status post diskectomy surgery, effective March 28, 2012, and granted a 40 percent rating for left lower extremity radiculopathy, effective July 13, 2015.

The RO denied entitlement to a TDIU in October 2007.  The Veteran did not appeal the decision but continued to raise entitlement to a TDIU throughout the pendency of his appeal for increased ratings for the low back and left lower extremity sciatica.  In July 2015, the RO granted a TDIU from July 13, 2015.  While the Veteran did not appeal any of the decisions regarding a TDIU, entitlement to a TDIU prior to July 13, 2015 is properly before the Board since a claim for a TDIU is part and parcel of an increased rating claim when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).

The issues of entitlement to a separate rating for erectile dysfunction and to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. Prior to October 22, 2002 and since December 1, 2002, the Veteran has had severe or marked limitation of motion of the lumbar spine, to include limitation to 30 degrees or less with consideration of pain and functional limitations due to pain, but not unfavorable ankylosis of the spine.

2. Prior to April 26, 2007, the Veteran's radiculopathy of the left lower extremity resulted in mild incomplete paralysis of the sciatic nerve.

3. Between April 26, 2007 and July 13, 2015, the Veteran's radiculopathy of the left lower extremity caused moderate incomplete paralysis of the sciatic nerve.

4. Since July 13, 2015, the Veteran's radiculopathy of the left lower extremity has caused moderately-severe incomplete paralysis of the sciatic nerve but has not caused severe incomplete paralysis of the sciatic nerve or marked atrophy of the muscles of the left lower extremity.


CONCLUSIONS OF LAW

1. The criteria for a rating of 40 percent prior to October 22, 2002 and since December 1, 2002 for degenerative disc disease, spinal stenosis status post diskectomy surgery, have been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5292 (2002); Diagnostic Code 5243 (2015).

2. The criteria for a rating in excess of 40 percent from March 28, 2012 for degenerative disc disease, spinal stenosis status post diskectomy surgery, have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5292 (2002); Diagnostic Code 5243 (2015).

3. The criteria for an initial rating in excess of 10 percent for radiculopathy of the left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.124, 4.124a, Diagnostic Code 8520 (2015).

4. The criteria for a 20 percent rating from April 26, 2007 until July 12, 2015 for radiculopathy of the left lower extremity have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.124, 4.124a, Diagnostic Code 8520 (2015).

5. The criteria for a rating in excess of 40 percent from July 13, 2015 for radiculopathy of the left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.124, 4.124a, Diagnostic Code 8520 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).

Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Veteran's claims of entitlement to increased evaluations for degenerative disc disease, spinal stenosis status post diskectomy surgery ("spine disability") and radiculopathy of the left lower extremity, arise from his disagreement with the initial evaluation assigned following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Regarding TDIU, the Veteran was provided adequate notice in August 2007 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate the claim for a TDIU and of his and VA's respective duties for obtaining evidence.

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA treatment records, Social Security Administration (SSA) records, and private treatment records.  The Veteran was provided an opportunity to set forth his contentions before the Board but withdrew his request for a hearing in March 2016.

The Veteran was afforded VA medical examinations in March 2007, March 2012, and July 2015.  The examiners did not indicate review of the claims file; however, the examiners performed a physical examinations of the Veteran and documented his symptoms.  Therefore, the examination reports are adequate for rating purposes.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.).

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Increased Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part IV (2015).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has reviewed all of the evidence in the record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

A. Spine 

The Veteran seeks an initial rating in excess of 20 percent and a rating in excess of 40 percent from March 28, 2012 for degenerative disc disease, spinal stenosis status post diskectomy surgery.

During the pendency of this appeal, regulatory changes amended the VA Schedule for Rating Disabilities, 38 C.F.R. Part IV (2002), including the rating criteria for evaluating disabilities of the lumbar spine.  Effective September 23, 2002, VA revised the criteria for diagnosing and evaluating intervertebral disc syndrome (IVDS).  67 Fed. Reg. 54,345 (Aug. 22, 2002).  Effective September 26, 2003, VA revised the criteria for evaluating general diseases and injuries of the spine.  68 Fed. Reg. 51,454 (Aug. 27, 2003).  At that time, VA also reiterated the earlier changes to the criteria for diagnosing and evaluating IVDS.

Application of prior versions of the applicable diagnostic codes at 38 C.F.R. § 4.71a to the period on or after the effective dates of the new regulations is allowed.  However, the newer versions are not applicable prior to their effective dates.  The effective date of any rating assigned under the revised schedular criteria may not be earlier than the effective date of that change; the Board must apply only the earlier version of the regulation for the period prior to the effective date of change.  See VAOPGCPREC 3-2000; 38 U.S.C.A. § 5110(g) (West 2014) (where compensation is awarded pursuant to any Act or administrative issue, the effective date of such award or increase shall be fixed in accordance with the facts found but shall not be earlier than the effective date of the Act or administrative issue). 

In determining whether the Veteran is entitled to a higher rating, the Board must consider (1) whether an increased rating is warranted under the "old" criteria at any time; (2) whether an increased rating is warranted under the "revised old" criteria for intervertebral disc syndrome at any time on or after September 23, 2002; and (3) whether an increased rating is warranted under the "new" criteria for other disabilities of the thoracolumbar spine at any time on or after September 26, 2003. 

Spine Criteria Effective prior to September 26, 2003

In effect prior to September 26, 2003, 38 C.F.R. § 4.71a, Diagnostic Code 5289 provides a 40 percent evaluation for favorable ankylosis of the lumbar spine.  A 50 percent evaluation is assigned for unfavorable ankylosis of the lumbar spine.

Prior to September 26, 2003, 38 C.F.R. § 4.71a, Diagnostic Code 5292 provides a 10 percent evaluation for slight limitation of motion of the lumbar spine.  A 20 percent evaluation requires moderate limitation of motion of the lumbar spine.  A 40 percent evaluation (the highest rating available under this diagnostic code) requires severe limitation of motion of the lumbar spine. 

Prior to September 26, 2003, 38 C.F.R. § 4.71a, Diagnostic Code 5295 provides a noncompensable evaluation for lumbosacral strain with slight subjective symptoms only.  A 10 percent evaluation is for assignment for lumbosacral strain with characteristic pain on motion.  A 20 percent rating is for assignment for lumbosacral strain manifested by muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in standing position.  A 40 percent rating (the highest rating available under this diagnostic code) is for application for severe lumbosacral strain, with listing of whole spine to opposite side, positive Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion. 

IVDS Criteria Prior to September 23, 2002 

Prior to September 23, 2002, 38 C.F.R. § 4.71a, Diagnostic Code 5293, provides that intervertebral disc syndrome is evaluated as noncompensable when postoperative and cured.  Mild intervertebral disc syndrome warrants a 10 percent rating.  A 20 percent evaluation is for assignment for moderate intervertebral disc syndrome with recurring attacks.  Severe intervertebral disc syndrome manifested by recurring attacks, with intermittent relief warrants a 40 percent rating.  Pronounced intervertebral disc syndrome, with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to site of diseased disc, with little intermittent relief, is assigned a 60 percent rating. 

IVDS Criteria From September 23, 2002 to September 26, 2003

From September 23, 2002 to September 26, 2003, IVDS may be evaluated either on the total duration of incapacitating episodes over the past 12 months or by combining under 38 C.F.R. § 4.25 separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  A 10 percent rating is warranted for incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent rating is warranted for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months. 

Note (1) to the new version of Diagnostic Code 5293 defines an "incapacitating episode" as "a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician."  "Chronic orthopedic and neurologic manifestations" were defined as "orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so."

Spine Rating Criteria From September 26, 2003

Since September 26, 2003, the diagnostic code criteria pertinent to spinal disabilities in general are found at 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2015)and are rated under the General Rating Formula for Diseases and Injuries of the Spine ("General Formula").  Under the General Formula, a 20 percent evaluation is warranted when there is forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, or there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis. 

A 40 percent evaluation is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine. 

Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating.  38 C.F.R. § 4.71a. 

Note (1) provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are evaluated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a.

In addition, IVDS may also be evaluated based on incapacitating episodes, depending on which method results in the higher evaluation when all disabilities are combined under § 4.25.  Note (1) of 38 C.F.R. 4.71a, Diagnostic Code 5243, provides that, for the purpose of evaluations under Diagnostic Code 5243, an incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

In addition, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2009); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

In this case, the evidence includes records from the SSA, including the April 1998 decision which indicates that the Veteran's lumbar disc disease with lower extremity sciatica and non-service connected degenerative joint disease of the right knee were considered severe under the Social Security Act.  The Veteran was found unable to lift or carry more than 10 pounds; sit, stand, or walk for more than an hour at a time; or travel for prolonged distances in a car.  It was found that he could not perform past relevant work and did not have transferable skills to perform other work within his residual functional capacity.

In April 1999, the Veteran had an examination for SSA purposes.  He reported constant minimal lumbar pain with intermittent radiation to the left lower extremity, usually above the knee, but occasionally involving the left foot with mild tingling.  He was unable to lift more than a few pounds at a time and was restricted with bending and twisting movements.  Sitting more than 30 minutes or walking more than three to four blocks increased his pain.  During the examination, he placed the bulk of his weight on his right buttock when sitting.  When walking, he was in a slightly forward-flexed position from the hips.  No gross gait abnormality was present.  The provider observed guarding with movement of the lower lumbar area with focal tenderness.  The Veteran expressed soreness toward the left buttock and left sciatic tract.  Range of motion was described but measurements were not provided.  On forward flexion, he carefully slid his fingertips to just above knee level, with no appreciable reversal of lordosis.  Recovery was slowly and carefully performed, though relatively smooth.  Hyperextension was one-third of normal with complaint of pain at the midline.  Sidebending was very carefully demonstrated to three-fourths of normal, with discomfort referring to the left lower back.  The provider noted that the ongoing subjective complaint was constant slight pain, becoming frequently intermittently moderate and occasionally severe with increased physical demand.  The examiner observed that the Veteran demonstrated marked decreased range of motion, increased since the prior examination in June 1998.  The provider noted mild tingling in the left foot and mild decreased sensation over the L5 dermatome in the left, lower extremity.  From the orthopedic standpoint, centering about the lumbar complaint, the provider considered the Veteran to be permanently limited to light work.

Private treatment records from Kaiser show that in September 2002, the Veteran reported low back pain with pain radiating down the left buttock to the posterior calf.  Pain increased when he stood up or transitioned from lying down to an upright position.  He could not vacuum or stand very long due to increasing pain.  He had an epidural weeks prior to the appointment; however, the effects were wearing off.

Private treatment records from Kaiser show the Veteran had a microdiskectomy on October 22, 2002.  The Veteran was awarded a temporary total rating for convalescence from October 22, 2002 to November 30, 2002.

January 2003 records from Kaiser show report of low back pain at night.  The Veteran said he had been doing better since surgery but had increasing pain down his left leg when turning in certain directions.  He described the pain as sharp but fleeting.  He did not have bowel or bladder problems.  In August 2003, the Veteran reported having good and bad days.  Sometimes he could not get out of bed due to pain and he described a burning sensation in his feet bilaterally.

January 2004 records from Kaiser show report of intermittent low back pain and left leg radiating pain, which increased with pressure on the left buttock while sitting or when sneezing.  The provider indicated that because his symptoms were increasing, additional tests were needed.  In April 2004, the Veteran reported paralyzing low back pain when transitioning from seated to lying down position and in May 2004, he reported bilateral lower extremity pain.  

June 2004 records from Kaiser show report of low back and leg pain.  At that time he could walk six to seven blocks before needing to rest due to fatigue and sometimes due to his non-service-connected right knee disability.  He thought his lower limbs were weaker since they would not support his weight when getting out of bed in the morning or after prolonged sitting.  The physician noted the Veteran had limited lumbosacral mobility at less than 33 percent expected flexion and extension.

In July 2004, the Veteran reported to his Kaiser provider that Valium and Vicodin were not working and he requested a Toradol shot.  An Electromyography (EMG) study was performed but no sign of neuropathy or myopathy was found.  The predominant symptom was low back pain with minimal radicular type symptoms.

VA treatment records show complaints of low back and leg pain in February 2005 and May 2006.  In February 2005, sensory tests showed decreased sensation of the left leg from the knee down.  He reported stabbing pain radiating down the left leg to the knee that was worse when walking.  The Veteran was taking 6 tabs of Vicodin per day for pain.  In May 2006, he described his average pain as a 9 on the pain scale.  He said pain interfered with general activity, mood, walking, work, relationships with others, sleeping, and enjoyment of life.  ROM was restricted; however, exact measurements were not indicted.

During his March 2007 VA examination, the Veteran reported general improvement in pain radiating to the lower extremities after surgery in 2002 and some reduction in low back pain for about six to seven months.  However, his low back pain returned and had been aggravated by various weightbearing activities.  He received epidural injections on two occasions as well as physical therapy.  He was on long-term pain management with morphine sulfate and nortriptyline.  The degree of his pain was based on the level of physical activities.  He reported having three or four flare-ups a week requiring bedrest for approximately two hours.  Walking on a level surface, he could cover approximately two blocks.  He avoided heavy lifting and back bending as much as possible.  The examiner noted a well-healed scar in the lumbosacral area, moderate straightening of the lumbosacral curvature, and local tenderness.  The Veteran could flex his spine to 60 degrees and was limited by stiffness and some pain.  Extension of the spine was to 15 degrees, lateral flexion was to 20 degrees bilaterally, and rotation was to 25 degrees bilaterally.  The examiner observed mild degree of pain at the extreme range of motion.  No additional limitations were observed with repetitive motion.  The impression was degenerative disc disease of the lumbosacral spine with a history of radiculopathy to the left lower extremity, status post-surgery associated with recurrent low back pain an chronic pain syndrome.

In his April 2007 notice of disagreement (NOD), the Veteran indicated that the RO did not consider difficulties related to the examiner, including difficulties with prolonged standing when doing chores or shaving.  He said that during these activities, he would also have severe pain and numbness radiating to his foot.  The pain impacted his sleep and pain and numbness prevented him from walking more than half a block.  He had pain despite his medications.  He had difficulty driving because of pain and numbness and could drive for only 30 minutes before needing to stop.  He indicated that he was unable to obtain any form of gainful employment due to his back.

A January 2008 physical therapy note shows the Veteran reported back pain with increased left leg sciatica.  He said his back pain radiated down both legs, worse on left.  He used a cane for ambulation.

May 2008 VA treatment records show the Veteran reported worsening pain, to include radiating pain to both lower extremities.  He struggled to straighten and had difficulty standing for any amount of time.  Similar symptoms were reported in September 2008.

October 2008 VA treatment records show report of constant low back pain and a burning pain in the buttocks and legs.  His pain increased with standing and walking.  He was taking Morphine and using a walker.  Flexion of the spine was to 50 degrees with pain, extension to 0 degrees with pain, and lateral bending was reduced.

In May 2009 correspondence, the Veteran indicated that he ambulated with a cane or walker and took morphine and gabapentin daily to minimize pain.  He could not stand for any length of time due to pain.  He sat on a stool to shave, cook, and wash dishes.  He could not do other household chores or yardwork.  He indicated that pain caused him to lose his erection.  He reported difficulties transitioning from sitting to standing and difficulty walking more than a block.  When driving, he had to stop after 20 to 30 minutes to stretch.  He could not maintain any form of employment.

During his March 2012 VA examination, the Veteran reported having some pain and sciatica to the left leg.  ROM testing showed flexion of the spine to 10 degrees, with pain; extension to 0 degrees, with pain; right lateral flexion to 0 degrees, with pain; left lateral flexion to 10 degrees, with pain; right lateral rotation to 0 degrees with pain; and left lateral rotation to 10 degrees, with pain.  The Veteran was unable to perform repetitive testing.  Functional impairment included less movement than normal; weakened movement; pain on movement; disturbance of locomotion; and interference with sitting, standing and/or weight bearing.  The examiner noted guarding pain with palpation to the left lumbar erector spinae region which was severe enough to result in abnormal gait.  Sensation was decreased in the left leg with mild pain, moderate paresthesias, and moderate numbness.  The examiner said the Veteran had IVDS but had not had incapacitating episodes in the prior year.  The Veteran used a cane for ambulation due to his right knee.  The examiner indicated that the back condition impacted the Veteran's ability to work.  

During his July 2015 VA examination, the Veteran reported that when bending or twisting at the waist, he would get a flare-up of pain.  His back was stiff because he did not move it due to pain.  He used a tool to pick up objects from the floor and from overhead.  ROM testing showed flexion of the spine to 20 degrees, extension to 10 degrees, right lateral flexion to 15 degrees, left lateral flexion to 10 degrees, right lateral rotation to 15 degrees, and left lateral rotation to 10 degrees.  After three repetitions, no additional loss of motion was observed.  Pain was observed with all ROM tests and with weight bearing.  The examiner said the Veteran's ROM was abnormal and that he could not bend, extend, or twist at the waist to accomplish activities of daily living.  The Veteran also expressed pain to palpation of the soft tissues overlying the upper SI joint.  The examiner was not able to indicate the extent to which pain, weakness, fatigability, or incoordination would limit functional ability during flare-up since the Veteran was not examined during a flare-up.  The examiner observed guarding that resulted in abnormal gait or contour and localized tenderness.  The Veteran had problems standing longer than 15-20 minutes and sitting longer than 30 minutes.  He could only walk from the parking lot into a building before needing to sit down.  The examiner noted decreased muscle strength in the hips, knees, ankle flexion, and great toe extension, with the left extremity being worse than the right.  Deep tendon reflexes were diminished at the knees and ankles with the reflex of the left ankle being absent.  The Veteran had decreased sensation of the left lower leg and ankle and of the feet and toes, bilaterally.  The examiner observed decreased vibratory right great toe and absent vibratory left great toe.  The examiner noted moderate left lower extremity radiculopathy of the sciatic nerve.  Also noted was IVDS but that the Veteran had not had incapacitating episodes in the prior year.  For normal locomotion, the Veteran occasionally used a wheelchair and constantly used a cane or walker due to radiculopathy.

Regarding work, the examiner found the spine condition impacted the Veteran's ability to work due to his inability to bend or twist at the waist without pain or exacerbations.  He had to use a tool to grab things from the floor and overhead.  The Veteran's medication made his thought processes fuzzy.  He had difficulty transitioning from seated or lying down to other positions and had problems getting into and out of a car.  At home, the Veteran had an assistant help him 3 days a week with bathing, light housework, and cooking.  The Veteran could not lift, kneel, squat, or bend.  The examiner concluded that the Veteran is not likely able to find any gainful employment due to the back condition and medication treatment.

The Board has considered all of the evidence and finds that an initial rating of 40 percent is warranted for the lumbar spine disability until October 21, 2002.  Prior to his surgery in October 2002, records from SSA indicate that the Veteran's condition was severe.  Moreover, in April 1999, the provider observed marked decreased range of motion, which when coupled with reported pain and functional limitations, are sufficient to support a finding of severe limitation of motion under 38 C.F.R. § 4.71a, Diagnostic Code 5292 prior to October 22, 2002.  Thus, the Board finds that an initial 40 percent rating is warranted prior to October 22, 2002.  A rating in excess of 40 percent is not warranted for this period since the Veteran did not have unfavorable ankylosis of the spine.

Notably, the Veteran was awarded a temporary total disability rating from October 22, 2002 until November 30, 2002 for convalescence due to his back surgery.  The Board finds the initial 40 percent rating should be continued after the period of convalescence, starting on December 1, 2002.  While the treatment records indicate a brief period of improvement after his surgery, as of August 2003, his symptoms had worsened once again.  He reported having days where he could not get out of bed due to pain.  In June 2004, his provider indicated that the Veteran had limited lumbosacral mobility at less than 33 percent expected from flexion and extension.  Thus, assuming the expected ROM was full ROM at 90 degrees flexion, one-third of that ROM would be 30 degrees.  With consideration of pain and functional limitations due to pain, the Veteran would still warrant a 40 percent rating for marked limitation of motion under Diagnostic Code 5292 or under Diagnostic Code 5243, as of September 2003, for limitation of flexion to 30 degrees or less.  Symptoms appear to have improved according to the March 2007 VA examination and October 2008 VA treatment record; however, the Board notes that the Veteran was taking opioids and/or narcotics to control his pain at the time of the examinations.  As of March 2012, even with medication, the Veteran was only able to flex his thoracolumbar spine to 10 degrees.  Consequently, the Board finds that a 40 percent rating should be continued from December 1, 2002.

A rating in excess of 40 percent, with the exception of the period of convalescence, is not warranted at any time.  The evidence does not show, and the Veteran does not contend, that he has had unfavorable ankylosis of the thoracolumbar spine at any time.  Further, the evidence does not show he has had pronounced IVDS with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to site of diseased disc, with little intermittent relief or IVDS resulting in incapacitating episodes requiring bed rest.

Based on the foregoing, the Board finds that an initial rating of 40 percent, to be continued after the period of convalescence, is warranted for degenerative disc disease, spinal stenosis status post diskectomy surgery.  No other staged ratings are warranted.  See Fenderson, 12 Vet. App. 119; Hart, 21 Vet. App. 505.  To this extent, the appeal is granted.  

B. Radiculopathy

The Veteran seeks an initial rating in excess of 10 percent and a rating in excess of 40 percent from July 13, 2015 for radiculopathy of the left lower extremity, which has been rated under 38 C.F.R. § 4.124a, Diagnostic Code 8520, sciatic nerve.  Under Diagnostic Code 8520, disability ratings of 10, 20, 40, and 60 are warranted, respectively, for mild, moderate, and moderately severe, and severe (with marked muscular atrophy) incomplete paralysis of the sciatic nerve.  A disability rating of 80 percent is warranted for complete paralysis of the sciatic nerve: the foot dangles and drops, no active movement possible of muscles below the knee, flexion of the knee weakened or lost.  38 C.F.R. § 4.124a.

Words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6 (2015).  Although the use of similar terminology by medical professionals should be considered, is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 4.2, 4.6.

In rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

In this case, the Board finds that an initial rating in excess of 10 percent for left lower extremity radiculopathy is not warranted prior to February 2006.  Prior to February 2006, the Veteran's radiating pain to the left lower extremity was mild.  In April 1999, the Veteran's pain was intermittent with mild tingling, pain, and decreased sensation.  In January 2003, he indicated that he had increasing sharp pain when turning in certain directions but that it would dissipate.  In July 2004, and EMG revealed only minimal radicular type symptoms.  Thus, the Board finds that at most, during this period the Veteran's radiculopathy of the left lower extremity was mild, warranting continuation of the 10 percent initial rating.

The first indication of worsening symptoms is the April 26, 2007 NOD, wherein the Veteran reported that he had severe pain and numbness radiating down his leg to his foot.  He reported that he could walk only half of a block before the pain and numbness became unbearable.  In January 2008, he reported increased sciatic pain.  In March 2012, the VA examiner specifically found moderate paresthesias and moderate numbness of the left leg.  Consequently, the Board finds that a 20 percent rating is warranted for moderate incomplete paralysis of the sciatic nerve from April 26, 2007 until July 13, 2015.  A rating in excess of 20 percent is not warranted for this period because the evidence does not indicate that the Veteran's radiculopathy of the left lower extremity caused moderately severe incomplete paralysis of the lower extremity.

Finally, a rating in excess of 40 percent is not warranted from July 13, 2015.  At that time, the examiner found the Veteran had moderate intermittent pain, moderate paresthesias, and moderate numbness of the left lower extremity due to radiculopathy.  The examiner did not find that the Veteran's symptoms were severe or resulted in marked muscle atrophy.  Thus, the Board finds that his radiculopathy of the left lower extremity did not manifest as severe incomplete paralysis of the left leg.  Consequently, the Board finds that a rating in excess of 40 percent is not warranted from July 13, 2015.

The Board observes that during the pendency of the claim, the Veteran reported occasional radiating pain to the right extremity.  However, neither the VA examiners nor VA or private providers indicated a diagnosis of radiculopathy of the right lower extremity.  Thus, it does not appear that the Veteran has had a diagnosis of radiculopathy of the right lower extremity during the pendency of the claim.  The VA examiners specifically indicated that radiculopathy of the right lower extremity was not present.  As such, a separate rating for radiculopathy of the right lower extremity is not warranted at this time.

In summary, the Board finds that an initial rating in excess of 10 percent is not warranted for left lower extremity radiculopathy.  Further, a rating in excess of 40 percent for left lower extremity radiculopathy from July 13, 2015 is not warranted.  To this extent, the appeal is denied.

The Board finds that from April 26, 2007 until July 12, 2015, a 20 percent rating for left lower extremity radiculopathy is warranted and to this extent, the appeal is granted.  No other staged ratings are warranted herein.  See Fenderson, 12 Vet. App. 119; Hart, 21 Vet. App. 505.

C. Extraschedular Consideration 

The Board has also considered whether referral for an extraschedular rating is warranted for each claim before the Board.  Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2015).  Because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but, nevertheless, would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2015).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of each of the Veteran's service-connected disabilities with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the applicable criteria reasonably describe the Veteran's disability level and symptomatology, then the Rating Schedule contemplates the Veteran's disability picture and the assigned schedular evaluation is, therefore, adequate, and no referral is required.

In this case, the evidence does not show such an exceptional disability picture that the available schedular evaluation for the service-connected low back disability and left leg sciatica are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned disability ratings with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  For example, while disability ratings in excess of those assigned are provided in the schedular criteria, as discussed above, the Veteran's range of motion of the spine, even when considering complaints of pain, flare-ups, and weakness, is not of the severity to warrant the next higher rating.  Further, at most, prior to April 2007, the Veteran's left lower extremity sciatica was noted as mild and between April 2007 and July 2015, his symptoms were moderate.  His symptoms since July 2015 have been moderately severe.  None of the examiners identified muscle atrophy due to sciatica, thus a finding of severe sciatica is not warranted.  As such, the Board finds that the currently assigned schedular criteria for the low back and sciatica adequately describe the Veteran's symptomatology.  The Board therefore has determined that referral of this case for extraschedular consideration is not warranted.



ORDER

Entitlement to an initial 40 percent rating for degenerative disc disease, spinal stenosis status post diskectomy surgery, is granted.

Entitlement to a rating in excess of 40 percent from March 28, 2012 for degenerative disc disease, spinal stenosis status post diskectomy surgery, is denied.

Entitlement to an initial rating in excess of 10 percent for left lower extremity radiculopathy prior to April 26, 2007 is denied.

Entitlement to a 20 percent rating for left lower extremity radiculopathy from April 26, 2007 until July 12, 2015 is granted.

Entitlement to a rating in excess of 40 percent for left lower extremity radiculopathy from July 13, 2015 is denied.


REMAND

In correspondence dated May 2009, the Veteran indicated that he had difficulty maintaining an erection due to pain from his service-connected degenerative disc disease, spinal stenosis status post diskectomy surgery and left lower extremity radiculopathy.  As addressed above, Note (1) under 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are evaluated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a.  In this case, the Veteran has been treated for prostate cancer and diabetes mellitus; however, he does not have service connection for either disability.  It is unclear whether his reported erectile dysfunction is due to or has been aggravated by his service-connected spine disability with radiculopathy or whether his symptoms are due to another cause, such as his non-service-connected prostate cancer and residuals.  On remand, an addendum opinion should be obtained from the July 2015 VA examiner, or another qualified examiner, indicating whether the Veteran's reported inability to maintain an erection is due to or has been aggravated by his service-connected back disability and/or radiculopathy of the left lower extremity.

Regarding entitlement to a TDIU, despite the increased ratings granted herein, the Veteran's combined disability rating is not sufficient to meet the minimum schedular criteria for TDIU consideration prior to July 2015.  38 C.F.R. § 4.16(a) (2015).  Since the Board cannot consider an extraschedular TDIU in the first instance and considering the Veteran's report of being unable to work due to his service-connected disabilities throughout the entire pendency of the claim, the Board finds it prudent to refer this matter to the Director of Compensation and Pension Service for extraschedular consideration.  38 C.F.R. § 4.16(b).

Accordingly, the case is REMANDED for the following action:

1. Obtain an addendum opinion from the July 2015 VA examiner, or another qualified examiner, addressing the etiology of the Veteran's report of inability to maintain an erection.  The examiner must be provided access to the electronic claims file on Virtual VA and VBMS and should indicate review of the claims file in the addendum opinion.

The examiner must opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's inability to maintain an erection is due to or has been aggravated by his service-connected back disability and/or left lower extremity radiculopathy.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

If the requested opinion cannot be provided without physically examining the Veteran, an examination must be scheduled.

2. Thereafter, refer this matter to the Director of Compensation and Pension Service for consideration of an extraschedular TDIU.

3. Then, readjudicate the Veteran's claims on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case.  Allow an appropriate period of time for response.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


